Exhibit 10.1

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

between

RENTECH, INC.,

as Seller,

and

REN HOLDING CORPORATION,

as Buyer,

Dated as of August 1, 2005

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page

 

 

 

SECTION 1 DEFINITIONS

1

1.1.

Certain Defined Terms.

1

 

 

SECTION 2 PURCHASE AND SALE OF SHARES

2

2.1.

Basic Agreement.

2

2.2.

Earn-Out Payments.

3

2.3.

Release of Premier Bank Loan.

3

2.4.

Settlement of Inter-Company Accounts.

4

2.5.

Mutual Release.

4

2.6.

Support Agreement.

4

2.7.

Closing.

4

 

 

SECTION 3 REPRESENTATIONS AND WARRANTIES OF SELLER

4

3.1.

Organization and Standing.

4

3.2.

Authorization, Execution and Validity.

4

3.3.

No Violation or Approval.

4

3.4.

Title.

5

3.5.

Balance Sheet.

5

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES OF BUYER

5

4.1.

Organization and Standing.

5

4.2.

Authorization, Execution and Validity of Agreements.

5

4.3.

No Violation or Approval.

5

4.4.

Balance Sheet.

6

4.5.

Securities Law Matters.

6

 

 

SECTION 5 CLOSING DELIVERIES

6

5.1.

By Buyer.

6

5.2.

By Seller.

6

 

 

SECTION 6 POST-CLOSING COVENANTS

7

6.1.

Confidential Information.

7

6.2.

Further Assurances.

7

6.3.

Announcements.

7

6.4.

Limitations Until Payment of Earn-Out.

7

6.5.

Acceleration of Earn-Out Upon Breach.

8

6.6.

Stock Certificates.

8

 

 

SECTION 7 INDEMNIFICATION

9

7.1.

Buyer’s Indemnification.

9

7.2.

Seller’s Indemnification.

9

7.3.

Survival; Time Limits for Indemnification.

10

7.4.

Limitations on Seller’s Obligations.

10

7.5.

Exclusivity.

11

7.6.

Defense of Claims.

11

i

--------------------------------------------------------------------------------




SECTION 8 MISCELLANEOUS

11

8.1.

Arbitration.

11

8.2.

Governing Law.

12

8.3.

Notices.

12

8.4.

Entire Agreement, Assignability, Etc.

13

8.5.

Counterparts.

13

8.6.

Representations as to Knowledge.

13

8.7.

Headings, Terms.

13

8.8.

Waivers.

13

8.9.

Severability.

13

  8.10.

Remedies Cumulative.

13

  8.11.

Expenses.

14

  8.12.

Construction.

14

  8.13.

Incorporation of Exhibits.

14

 

 

 

EXHIBITS

 

 

 

 

Exhibit A   -

     Release

 

Exhibit B   -

     Support Agreement

 

Exhibit C   -

     Balance Sheet of the Company and Accounts Receivable Listing as of June 30,
2005

 

ii

--------------------------------------------------------------------------------




                    THIS STOCK PURCHASE AGREEMENT is made on August 1, 2005,
between Rentech, Inc., a Colorado corporation (“Seller”), and REN Holding
Corporation, an Oklahoma corporation (“Buyer”).

Recitals

                    Seller owns 56% of the issued and outstanding capital stock
of REN Testing Corporation, d/b/a REN Corporation, a Colorado corporation (the
“Company”).  The other 44% of the Company’s outstanding capital stock is owned
by Buyer.  The principal shareholder and president of Buyer is the founder and
president of the Company who is primarily responsible for its operations. 
Seller has agreed to sell all of the stock of the Company owned by Seller to
Buyer on the terms and conditions set forth in this Agreement.

Agreement

                    Accordingly, in consideration of the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and the Buyer agree as
follows:

SECTION 1
DEFINITIONS

                    1.1.          Certain Defined Terms.  As used in this
Agreement, the following terms have the indicated meanings:

                    “Adverse Consequences” means all actions, suits,
proceedings, investigations, complaints, claims, demands, orders, decrees,
rulings, injunctions, judgments, liabilities, liens, losses, damages, penalties,
fines, settlements, costs, remediation costs, expenses and fees (including court
costs and reasonable fees and expenses of counsel).

                    “Affiliate” means, as to any Person, another Person that
controls, is controlled by or is under common control with such Person.  For
that purpose, “control” means the power, directly or indirectly, by stock
ownership, contract, family relationship, employment, position or otherwise, to
significantly influence the business decisions of another Person.

                    “Balance Sheet” has the meaning given in Section 3.5.

                    “Buyer” has the meaning given in the Preamble.

                    “Claim” has the meaning given in Section 7.6.

                    “Closing” has the meaning given in Section 2.7.

                    “Closing Date” has the meaning given in Section 2.7.

                    “Common Stock” has the meaning given in Section 2.1.

                    “Company” has the meaning given in the Recitals.

                    “Earn-Out Account” has the meaning given in Section 2.2.

                    “Earn-Out Payments” has the meaning given in Section 2.2.

--------------------------------------------------------------------------------




                    “Encumbrance” means any interest in an asset securing
performance of an obligation, any adverse claim of title to or the right to
possession or use of an asset and any option or other right to acquire title to
or the right to possession or use of an asset.

                    “GAAP” has the meaning given in Section 3.5.

                    “Indemnifying Party” has the meaning given in Section 7.6.

                    “Indemnitee” has the meaning given in Section 7.6.

                    “Person” means an individual and any corporation,
partnership, trust, limited liability company, association, governmental
authority or any other entity.

                    “Premier Bank Loan” has the meaning given in Section 2.3.

                    “Qualified Cash Receipts” means all cash receipts of the
Company representing payments for goods or services provided or to be provided
by the Company, including deposits and other advance payments, whether or not
the Company has recognized the related revenues for financial reporting purposes
and whether or not the goods or services have been provided at the time of
receipt, excluding payments received on account of accounts receivable in
existence on June 30, 2005, as reflected on the Balance Sheet.  Qualified Cash
Receipts expressly do not include the proceeds of any loans to or equity
investment in the Company.

                    “Release” has the meaning given in Section 2.5.

                    “Seller” has the meaning given in the Preamble.

                    “Seller Corporate Function” has the meaning given in Section
7.2.

                    “Shares” has the meaning give in Section 2.1.

                    “Support Agreement” has the meaning given in Section 2.6.

                    “Third Party” means a Person other than Seller or an
Affiliate of the Company or Seller.

                    “Transaction Agreements” means this Agreement and all other
instruments and agreements executed and delivered pursuant to this Agreement.

SECTION 2
PURCHASE AND SALE OF SHARES

                    2.1.          Basic Agreement.  Seller agrees to sell to
Buyer, and Buyer agrees to purchase from Seller, at the Closing, 7,127 shares of
the issued and outstanding common stock, $0.01 par value (“Common Stock”), of
the Company (the “Shares”).

2

--------------------------------------------------------------------------------




                    2.2.          Earn-Out Payments.   In consideration of the
transfer of the Shares to Buyer at the Closing, Buyer hereby agrees to make
payments to Seller based on the Qualified Cash Receipts of the Company
(“Earn-Out Payments”) as provided in this Section 2.2.  The Earn-Out Payments
for each calendar year shall equal 5% of the first $2,500,000 of the Company’s
Qualified Cash Receipts for the year and 10% of all Qualified Cash Receipts of
the Company in excess of $2,500,000 for the year, provided that the aggregate
total of all Earn-Out Payments for all years shall not exceed $1,175,000.  After
a total of $1,175,000 in Earn-Out Payments (plus any accrued interest as
provided below) has been paid, Buyer shall have no further liability to Seller
under this Section 2.2.  Buyer shall establish a separate checking account for
the deposit of amounts necessary to make Earn-Out Payments (the “Earn-Out
Account”) and shall not deposit any other funds in the Earn-Out Account (other
than funds necessary to meet bank minimum deposit requirements).  On each
business day, Buyer shall cause the Company to deposit in the Earn-Out Account
the amount of the Earn-Out Payment due in respect of Qualified Cash Receipts
received on the preceding business day.  Each such deposit shall be deemed a
distribution by the Company to Buyer and Buyer shall cause the Company to
properly authorize such distributions.  Within five business days after the end
of each calendar month, Buyer shall wire transfer to Seller the amount of the
Earn-Out Payment due in respect of Qualified Cash Receipts received in that
month, without offset or reduction for any amounts claimed by Buyer or the
Company.  Within 15 days after the end of each calendar month, Buyer shall
provide Seller with a statement of Qualified Cash Receipts for that month,
indicating the Qualified Cash Receipts received from each customer and the
contract or transaction to which each payment of Qualified Cash Receipts
relates.  Within 30 days after the end of each calendar quarter, Buyer shall
provide Seller with a Balance Sheet of the Company as of the end of the quarter
and a schedule of pending contracts under which the Company is or will become
entitled to receive Qualified Cash Receipts and a reconciliation of the
Qualified Cash Receipts in respect of which Earn-Out Payments have been made
with the payment schedule under those contracts.  Seller shall have the right to
examine and audit the books and records of the Company to verify the financial
statements provided by Buyer hereunder and the amount of Qualified Cash Receipts
and Earn-Out Payments due.  Such examination and audit shall be at Seller’s
expense, except that, if Seller discovers a discrepancy that would result in an
increase of 10% or more in the amount of any monthly Earn-Out Payment, Buyer
shall reimburse Seller for the reasonable out-of-pocket costs incurred by Seller
in connection therewith.  Any Earn-Out Payment not made when due shall bear
interest from the due date until paid, compounded monthly, at a rate equal to
the higher of (i) the highest rate then being paid by the Company for borrowed
money under any note, loan agreement or other arrangement plus 5% per annum or
(ii) the highest rate then being paid by Seller for borrowed money under any
note, loan agreement or other arrangement, not to exceed, in either case, the
highest rate permitted by applicable law.  In the event that the Company is
required to repay to a customer all or any portion of a Qualified Cash Receipt
in respect of which an Earn-Out Payment has previously been made to Seller,
Seller will return the portion of the Earn-Out Payment previously received that
relates to the amount repaid, upon the written request of Buyer and subject to
the receipt of reasonably satisfactory documentation of such repayment, and the
amount so returned shall be deemed never to have been paid under this Section
2.2.

                    2.3.          Release of Premier Bank Loan.  On or before
the Closing Date, Seller shall assume or otherwise cause the Company and its
assets to be released from any further liability and Encumbrance in respect of
the loan from Premier Bank to the Company pursuant to the Promissory Note dated
February 25, 2002 (Loan No. 968317570), made by the Company, in the principal
amount of approximately $500,000 (the “Premier Bank Loan”).  

3

--------------------------------------------------------------------------------




                    2.4.          Settlement of Inter-Company Accounts.  All
inter-company payables owing to Seller from the Company or to the Company from
Seller (after crediting the payment described in Section 3.5) shall be cancelled
on the Closing Date.

                    2.5.          Mutual Release.  At the Closing, Seller, Buyer
and each of the shareholders of Buyer shall execute a Mutual Release in the form
attached as Exhibit A (the “Release”).

                    2.6.          Support Agreement.  At the Closing, Buyer
shall cause Gary Roberts to execute and deliver to Seller an agreement to
support the Company after the Closing in the form attached as Exhibit B (the
“Support Agreement”). 

                    2.7.          Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) is being held at the offices of
Sherman & Howard L.L.C., 633 Seventeenth Street, Suite 3000, Denver, Colorado
80202 contemporaneously with the execution of this Agreement, and shall be
effective as of 12:00 a.m. local time in Denver, Colorado on the date of this
Agreement (such effective time being the “Closing Date”).

SECTION 3
REPRESENTATIONS AND WARRANTIES OF SELLER

                    Seller represents and warrants to Buyer as follows:

                    3.1.          Organization and Standing.  Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Colorado.  Seller has the requisite corporate power and
authority to execute and deliver each of the Transaction Agreements to which it
is a party and to perform its obligations thereunder.

                    3.2.          Authorization, Execution and Validity.  This
Agreement and the transactions contemplated hereby have been duly authorized by
all necessary corporate action of Seller.  This Agreement has been duly executed
and delivered by Seller and constitutes the legal, valid and binding obligation
of Seller, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, moratorium, reorganization and similar laws of general applicability
affecting the rights and remedies of creditors and to general principles of
equity, regardless of whether enforcement is sought in proceedings in equity or
at law.

                    3.3.          No Violation or Approval  The execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby do not and will not constitute or result in (i)
a violation of any law or regulation applicable to Seller or any order, judgment
or decree of any court or governmental agency or body having jurisdiction over
Seller, or (ii) a breach of or default under or the acceleration of any
obligation or creation of any Encumbrance under (whether immediately, upon the
passage of time or after the giving of notice) any agreement, instrument, lease,
contract, mortgage, deed or license to which Seller is a party or by which
Seller or any of its assets are bound or affected or (iii) a violation of or a
conflict with the charter or bylaws of Seller.  No notice to or consent,
approval, order or authorization of, or declaration or filing with, any
governmental authority or entity or other Person is required to be obtained or
made by Seller in connection with the execution, delivery and performance of or
the consummation of the transactions contemplated by any of the Transaction
Agreements.

4

--------------------------------------------------------------------------------




                    3.4.          Title  The Company is the record and
beneficial owner of the Shares, free and clear of Encumbrances.

                    3.5.          Balance Sheet  Attached to this Agreement as
Exhibit C is the unaudited balance sheet of the Company as of June 30, 2005 (the
“Balance Sheet”).  To the best of Seller’s knowledge, and assuming the accuracy
of the information provided by current management of the Company to Seller, the
Balance Sheet presents fairly the financial position of the Company as of the
date thereof and has been prepared in accordance with generally accepted
accounting principles consistently applied (“GAAP”), subject to normal year-end
accruals and adjustments and except that it does not include the notes to the
financial statements required by GAAP.  Exhibit C also includes a listing of the
accounts receivable of the Company as of June 30, 2005.  Buyer acknowledges
that, subsequent to June 30, 2005, Seller caused the Company to pay $41,538 to
Seller for application against inter-company receivables outstanding as of June
30, 2005.  Other than that payment, since June 30, 2005, Seller has not caused
the Company to pay any portion of the inter-company receivables owed to Seller
(other than payments in the ordinary course of business for the ongoing costs of
insurance, employee benefit plans and other programs administered by Seller for
the Company).

SECTION 4
REPRESENTATIONS AND WARRANTIES OF BUYER

                    Buyer represents and warrants to Seller as follows:

                    4.1.          Organization and Standing.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Oklahoma.  Buyer has the requisite corporate power and authority
to execute and deliver each of the Transaction Agreements to which it is a party
and to perform it obligations thereunder.

                    4.2.          Authorization, Execution and Validity of
Agreements.  This Agreement and the transactions contemplated hereby have been
duly authorized by all necessary corporate action of Buyer.  This Agreement and
each of the other Transaction Agreements to which Buyer is a party have been
duly executed and delivered by Buyer and constitute the legal, valid and binding
obligations of Buyer, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, moratorium, reorganization and similar laws of general
applicability affecting the rights and remedies of creditors and to general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at law.

                    4.3.          No Violation or Approval.  The execution,
delivery and performance by Buyer of each of the Transaction Agreements to which
it is a party and the consummation of the transactions contemplated thereby do
not and will not result in (i) a violation of any law or regulation applicable
to Buyer or the Company or any order, judgment or decree of any court or
governmental agency or body having jurisdiction over Buyer or the Company or
their respective properties or assets, (ii) a breach or a default under or the
acceleration of any obligation or creation of any Encumbrance under (whether
immediately, upon the passage of time or after giving notice) any material
agreement, instrument, lease, contract, mortgage, deed or license to which Buyer
or the Company is a party or by which they or any of their respective properties
or assets is bound or affected, or (iii) a violation of or a conflict with the
charter or bylaws of Buyer or the Company.  No notice to or consent, approval,
order or authorization of, or declaration or filing with, any governmental
authority or entity or other Person is required to be obtained or made by Buyer
or the Company in connection with the execution, delivery and performance of or
the consummation of the transactions contemplated by any of the Transaction
Agreements.

5

--------------------------------------------------------------------------------




                    4.4.          Balance Sheet.  To the best of Buyer’s
knowledge, the Balance Sheet presents fairly the financial position of the
Company as of the date thereof and has been prepared in accordance with GAAP,
subject to normal year-end accruals and adjustments and except that it does not
include the notes required by GAAP, and the listing of Accounts Receivable as of
June 30, 2005 included in Exhibit C is accurate and complete.

                    4.5.          Securities Law Matters.  Buyer is acquiring
the Shares for its own account and with no view to the distribution thereof. 
Buyer acknowledges that the Shares have not been registered under the Securities
Act of 1933, as amended, or the securities laws of any state and cannot be
offered or sold by Buyer unless subsequently so registered or unless exemptions
from the registration requirements of that Act and all applicable state
securities laws are available for the transaction.  Because the principal
shareholder of Buyer is the founder and president of the Company primarily
responsible for its operations, Buyer has had access to all material information
concerning the Company.

SECTION 5
CLOSING DELIVERIES

                    5.1.          By Buyer.  At the Closing, Buyer shall make
the following deliveries:

                                    5.1.1.          Release.  Buyer shall
execute and deliver and cause each of its shareholders to execute and deliver a
Release.

                                    5.1.2.          Support Agreement.  Buyer
shall deliver the Support Agreement, duly executed by Gary Roberts.

                    5.2.          By Seller.  At the Closing, Seller shall make
the following deliveries:

                                    5.2.1.          Stock Certificates.  Seller
shall deliver to Buyer certificates representing the Shares, duly endorsed for
transfer to Buyer, and bearing no legend or restriction other than standard
legends reflecting restrictions on transfer under applicable securities laws.

                                    5.2.2.          Resignation of Directors and
Officers of the Company.  Seller shall deliver the written resignations of
Ronald C. Butz, Geoffrey Flagg and Claude C. Corkadel III as officers and
directors of the Company effective as of the Closing Date.

6

--------------------------------------------------------------------------------




                                    5.2.3.          Premier Bank Loan.  Seller
shall deliver written assurances reasonably satisfactory to Buyer that the
Company and its assets have been released from all liability and Encumbrances in
respect of the Premier Bank Loan.

                                    5.2.4.          Release.  Seller shall
execute and deliver the Release.

SECTION 6
POST-CLOSING COVENANTS

                    6.1.          Confidential Information.  After the Closing,
Seller will treat and hold as confidential, will not disclose to any Person
other than an authorized representative of the Company or Buyer, and will not
use for any purpose other than the performance of its obligations or the
enforcement of its rights hereunder, any information concerning the Company, the
Business Assets or the operations or affairs of the Company.  This covenant
shall not apply to any information that becomes publicly available other than by
or through Seller or to any information that Seller is required by law to
disclose including, without limitation, information that Seller is advised by
counsel should be included in reports filed with the Securities and Exchange
Commission.

                    6.2.          Further Assurances.  Each of the parties,
before, at and after the Closing Date, upon the reasonable request from time to
time of the other party and without further consideration (other than the
reimbursement of reasonable out-of-pocket expenses), shall execute and deliver
such documents and take such other actions as may be necessary or reasonably
desirable to consummate the transactions contemplated hereby.

                    6.3.          Announcements.  Following the Closing, neither
party will issue any press release or make any public announcement relating to
the subject matter of this Agreement without the prior written approval of the
other, which approval shall not be unreasonably withheld or delayed; provided
that either party may, after attempting to obtain the consent of the other party
as far in advance as is reasonable in the circumstances, make any public
disclosure that it is advised by counsel is necessary or prudent under
applicable securities laws.

                    6.4.          Limitations Until Payment of Earn-Out.  Until
$1,175,000 in Earn-Out Payments have been made to Seller under Section 2.2:

                                    6.4.1.          Ownership of Company.  Buyer
shall remain the owner of 100% of the issued and outstanding equity securities
of the Company.

                                    6.4.2.          Business of Buyer.  Buyer
shall function solely as a holding company for the Company and shall not have
any other assets or operations and shall not have any employees.

                                    6.4.3.          Affiliate Transactions. 
Buyer shall not permit the Company to enter into any material transaction with
or for the benefit of any Affiliate of Buyer or of the Company.

7

--------------------------------------------------------------------------------




                                    6.4.4.          Business of Company.  Buyer
will not permit the Company to change the nature of its business or enter into
any new line of business, directly or indirectly through any other Person or
arrangement.  Buyer will not own or control or permit the Company to own or
control any interest of any kind in a business which is the same as, similar to
or competitive with the business of the Company, other than its interest in the
Company.  Buyer will not permit the Company to form or acquire an interest in
any subsidiary or other Person, make any loan (other than reasonable advances to
employees for business expenses) or guaranty or otherwise become liable for any
debt or obligation of any other Person (other than as a result of the
endorsement of checks in the ordinary course of business).

                                    6.4.5.          Corporate Changes.  Buyer
will not and will not permit the Company to merge or consolidate with any other
Person, acquire the business of any other Person, sell assets outside of the
ordinary course of business, enter into any material transaction outside the
ordinary course of business, dissolve, liquidate or discontinue its business or
operations; provided that this provision shall not prohibit Buyer from causing
the Company to acquire or merge or consolidate with a Person in the same or a
similar business as the Company, but following any such transaction, Qualified
Cash Receipts will be determined on a consolidated basis, including the Company
and the acquired Person or the Person surviving or resulting from the merger or
consolidation.

                                    6.4.6.          Distributions by Company to
Buyer.  Buyer shall cause the Company to make all distributions to Buyer
necessary to fund the Earn-Out Payments.

                    6.5.          Acceleration of Earn-Out Upon Breach.  In the
event that:

                                    (a)          Buyer fails to make any
Earn-Out Payment when due and such failure continues for 30 days after written
notice of non-payment from Seller;

                                    (b)          Buyer breaches any covenant in
Section 6.4; or

                                    (c)          Any proceeding under any
bankruptcy or insolvency law is commenced by or against Buyer, Buyer makes an
assignment for the benefit of creditors or Buyer seeks relief under any other
law for the protection of debtors;

then, in Seller’s discretion in the case of (a) or (b) above, and automatically
in the case of (c) above, the obligation of Buyer to make the full $1,175,000 in
Earn-Out Payments shall be accelerated, without regard to the amount of
Qualified Cash Receipts then or theretofore received by Buyer, and the full
amount thereof, less any Earn-Out Payment previously made, shall be immediately
due and payable.  If Seller elects to accelerate following an event described in
(a) or (b) above, it shall give written notice of such election to Seller.

                    6.6.          Stock Certificates.  On October 30, 2001, REN
Corporation, an Oklahoma corporation, merged with and into the Company, which
survived the merger.  Prior to the merger, the shares of REN Corporation were
owned as follows:

Seller

7,127

 shares

Gary A. Roberts

4,100

 shares

Nancy L. Roberts

1,000

 shares

Marion K. Roberts

500

 shares

8

--------------------------------------------------------------------------------




Those shares were converted into shares of Common Stock on a one-for-one basis
in the merger, which represented all of the outstanding Common Stock after the
merger.  Gary A. Roberts, Nancy L. Roberts and Marion K. Roberts have
contributed their shares of Common Stock to Buyer.  None of the shareholders of
the Company are able to locate the certificates representing their shares of
Common Stock and have concluded that certificates were not issued at the time of
the merger.  The Company has issued a certificate to Seller representing the
Shares for purposes of delivery at the Closing.  Buyer shall be responsible for
causing the Company to issue certificates for all other shares after the
Closing.  Seller will indemnify the Company and Buyer against any valid claim by
any Third Party who has the rights of a transferee for value from Seller of all
or any portion of the Shares.  If Seller discovers a certificate representing
the Shares (other than the certificate delivered at Closing) it shall promptly
surrender such certificate to the Company.

SECTION 7
INDEMNIFICATION

                    7.1.          Buyer’s Indemnification.  Subject to the
limitations set forth in this Section 7, Buyer hereby agrees to indemnify and
hold harmless Seller from, against and in respect of any and all Adverse
Consequences arising from:

                                    (a)          any breach of any
representation or warranty made by Buyer in this Agreement or any other
Transaction Agreement;

                                    (b)          any breach or default in
performance by Buyer of any covenant or other agreement in this Agreement or any
other Transaction Agreement; and

                                    (c)          any liability or obligation of
the Company of any kind or nature, except for (i) liabilities that constitute a
breach of the representations and warranties of Seller hereunder and (ii)
liabilities and obligations of the Company resulting from the failure of Seller
to perform any Seller Corporation Function prior to the Closing Date accurately
in all material respects.

                    7.2.          Seller’s Indemnification.  Subject to the
limitations set forth in this Section 7, Seller hereby agrees to indemnify and
hold harmless Buyer from, against and in respect of any and all Adverse
Consequences arising from:

                                    (a)          any breach of any
representation or warranty made by Seller in this Agreement;

                                    (b)          any breach or default in
performance by Seller of any covenant or other agreement in this Agreement; and

                                    (c)          any liability or obligation of
the Company resulting from the failure of Seller to perform any Seller Corporate
Function prior to the Closing Date accurately in all material respects.

9

--------------------------------------------------------------------------------




As used in Section 7.1 and this Section 7.2, “Seller Corporate Function” shall
mean and be limited to (i) the preparation of the Company’s financial statements
in accordance with GAAP, based on the information provided by current management
of the Company to Seller, (ii) the preparation of the Company’s federal and
state income tax returns, based on the information provided by current
management of the Company to Seller and (iii) the administration of the employee
benefit plans maintained by Seller in which employees of the Company have
participated prior to the Closing, based on the information provided by current
management of the Company and by such employees to Seller.

                    7.3.          Survival; Time Limits for Indemnification. 
The representations and warranties of Seller made in this Agreement, or in any
certificate or other document delivered pursuant to this Agreement, will survive
the Closing Date for a period of one year from the Closing Date.  The
representations and warranties of Buyer made in this Agreement, or in any
certificate or other document delivered pursuant to this Agreement, will survive
the Closing Date indefinitely.  The covenants of Seller and Buyer made in this
Agreement will survive the Closing Date indefinitely.  Seller will not have any
obligation to indemnify any Person pursuant to this Agreement with respect to
any breach of a representation or warranty of Seller unless a notice of such
breach is given to Seller by such Person prior to the first anniversary of the
Closing Date.  Nothing in this Section 7.3 is intended to waive or extend any
statute of limitations or repose that is otherwise applicable to a claim under
this Agreement.

                    7.4.          Limitations on Seller’s Obligations.

                                    7.4.1.          Basket.  Seller shall not
have any obligation to indemnify Buyer under Section 7.2 until the aggregate
Adverse Consequences suffered by Buyer for which indemnification would otherwise
be due under Section 7.2 exceed $10,000, and then only to the extent of such
excess.

                                    7.4.2.          Cap.  Seller shall not be
obligated to indemnify Buyer under Section 7.2 in an aggregate amount that
exceeds $500,000 (including costs of defense under Section 7.6).

                                    7.4.3.          Buyer’s Recourse. 
Notwithstanding any other provision of this Agreement, Buyer’s only recourse for
any obligation of Seller under Section 7.2 (including costs of defense under
Section 7.6) shall be to offset the amount of the Adverse Consequences for which
Seller is required to indemnify Buyer against the maximum amount of the Earn-Out
Payments, whether or not the Earn-Out Payments then or thereafter due equal such
Adverse Consequences, and Seller shall not have any other liability in respect
of any such obligation.  For example, if Buyer suffers Adverse Consequences of
$20,000 as a result of a breach of Seller’s representations and warranties, with
the result that Seller becomes obligated to indemnify Buyer for $10,000 (after
giving effect to the basket under Section 7.4.1), the maximum amount of Earn-Out
Payments that could thereafter become due would be reduced to $1,165,000.  If
Buyer believes that it is entitled to effect such a set off, it shall give
written notice thereof to Seller.  If Seller and Buyer are unable to agree upon
Buyer’s right to effect a set off or the amount thereof, either party may submit
the matter to arbitration pursuant to Section 8.1.  Pending such agreement or
the results of arbitration, Buyer shall continue to make Earn-Out Payments as
they become due.  If, as a result of any reduction in the maximum amount of
Earn-Out Payments under this Section 7.4.3, the Earn-Out Payments actually made
exceed the reduced maximum, Seller shall refund an amount of such Earn-Out
Payments equal to such excess.

10

--------------------------------------------------------------------------------




                    7.5.          Exclusivity.  From and after the Closing Date,
the right to indemnification pursuant to (and subject to the limitations
provided in) this Section 7 shall be the exclusive remedy of the parties for any
breach of a representation, warranty or covenant in this Agreement.

                    7.6.          Defense of Claims.  The procedures to be
followed with respect to the defense and settlement of any claim by a Third
Party against which Seller or Buyer (in such capacity, the “Indemnitee”) is
entitled to be indemnified in whole or in part by the other (in such capacity,
the “Indemnifying Party”) under this Section 7 (a “Claim”) shall be as follows:

                                    (a)          Unless the Claim is also
asserted against the Indemnifying Party and there is a material conflict between
the positions of the Indemnifying Party and the Indemnitee in conducting the
defense of the Claim, the Indemnifying Party shall be entitled to assume and
control such defense with counsel chosen by it.  The Indemnitee shall be
entitled to participate therein after such assumption, but the costs of such
participation following such assumption shall be at the expense of the
Indemnitee.  Upon assuming such defense, the Indemnifying Party shall have full
right to enter into any compromise or settlement which is dispositive of the
matter involved; provided that, except for the settlement of a Claim that
involves no obligation of the Indemnitee other than the payment of money for
which indemnification is provided hereunder, the Indemnifying Party shall not
settle or compromise any Claim without the prior written consent of the
Indemnitee, which consent will not be unreasonably withheld; and provided,
further, that the Indemnifying Party may not consent to entry of any judgment or
enter into any settlement in respect of a Claim which does not include an
unconditional release of the Indemnitee from all liability in respect of such
Claim.

                                    (b)          With respect to a Claim as to
which the Indemnifying Party (i) does not have the right to assume the defense
under Section 7.6(a) or (ii) shall not have exercised its right to assume the
defense, the Indemnitee shall assume and control the defense of and contest such
Claim with counsel chosen by it and the Indemnifying Party shall be obligated to
pay all reasonable attorneys’ fees and expenses of the Indemnitee incurred in
connection with such defense.  The Indemnifying Party shall be entitled to
participate in the defense of such Claim at its own expense.  The Indemnitee
shall not settle or compromise any Claim that it is defending without the prior
written consent of the Indemnifying Party, which consent will not be
unreasonably withheld. 

                                    (c)          The Indemnifying Party and the
Indemnitee shall cooperate fully with one another in connection with the
defense, compromise or settlement of any Claim, including without limitation
making available to the other all pertinent information and witnesses within its
control at reasonable intervals during normal business hours.

SECTION 8
MISCELLANEOUS

                    8.1.          Arbitration.   Any dispute arising under this
Agreement shall be submitted to binding arbitration in Denver, Colorado.  The
arbitration shall be conducted before the Judicial Arbiter Group.  If the
Judicial Arbiter Group is unavailable to conduct the arbitration, then it shall
be before the American Arbitration Association or another arbitral body selected
by the parties.  Judgment on an award of the arbitrator may be entered by any
court of competent jurisdiction.  The arbitrator shall have the authority to
grant equitable relief.  The prevailing party in any arbitration shall be
entitled to recover, in addition to any other relief awarded by the arbitrator,
its reasonable costs and expenses, including attorneys’ fees, of preparing for
and participating in the arbitration.  If each party prevails on specific issues
in the arbitration, the arbitrator may allocate the costs incurred by all
parties on a basis he or she deems appropriate.

11

--------------------------------------------------------------------------------




                    8.2.          Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado
without giving effect to any choice or conflict of laws rule or provision that
would cause the application of the domestic substantive laws of any other
jurisdiction.

                    8.3.          Notices.  All notices and other communications
required or permitted hereunder shall be in writing (including any facsimile
transmission or similar writing), and may be given by any means selected by the
sender.  Any such notice or other communication shall be effective (i) if sent
by telecopy to the recipient’s fax number given below, when such telecopy is
transmitted and the sender’s telecopier confirms transmission, (ii) if sent by
reputable overnight courier to the recipient’s address given below, one business
day after being delivered to such courier or (iii) if sent by any other means,
when actually received.

 

To Seller:

 

 

 

 

Rentech, Inc.

 

 

1331 17th Street, Suite 720

 

 

Denver, Colorado 80202

 

 

Attention: Mr. Claude Corkadel

 

 

Fax No.:(303) 298-8010

 

 

 

 

With a copy to:

 

 

 

 

 

Sherman & Howard L.L.C.

 

 

633 Seventeenth Street, Suite 3000

 

 

Denver, Colorado 80202

 

 

Attention: Andrew L. Blair, Jr.

 

 

Fax No.: (303) 298-0940

 

 

 

 

To Buyer:

 

 

 

 

 

REN Holding Corporation

 

 

5900 S. Perkins Road

 

 

Stillwater, Oklahoma 74074

 

 

Attention: Gary Roberts

 

 

Fax No.:(405) 533-2715

 

 

 

 

With a copy to:

 

 

 

 

 

Charles L. McBride

 

 

301 S. Duck Street

 

 

Stillwater, Oklahoma 74074-3249

 

 

Fax No.: (405) 624-8385

12

--------------------------------------------------------------------------------




Any party may change its address or telecopier number to be used for purposes of
this Section 8.3 by notice to the other parties.

                    8.4.          Entire Agreement, Assignability, Etc.  This
Agreement (including the Exhibits attached hereto) (i) constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the
transactions and matters contemplated hereby, including the letter of intent
dated January 31, 2005 between Buyer and Seller and (ii) is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.  Neither party may assign its rights or delegate its duties hereunder
without the written consent of the other party.

                    8.5.          Counterparts.  This Agreement may be executed
in any number of counterparts, no one of which need be signed by all parties,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.  This Agreement may be executed or
delivered by facsimile.

                    8.6.          Representations as to Knowledge.  The
representations and warranties in this Agreement which are made to the
“knowledge” of a party (or words of similar import) shall be deemed to mean the
actual subjective knowledge (a) in the case of Seller, of Claude Corkadel,
Ronald Butz and Geoffrey S. Flagg and (b) in the case of Buyer, of Gary Roberts,
Ryan Ashley and Carol Donahue, in each case, without any duty of independent
inquiry.

                    8.7.          Headings, Terms.  The section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.  Defined
terms are applicable to both singular and plural forms.  All pronouns will be
deemed to refer to the masculine, feminine or neuter, as the identity of the
Person may require.  The singular or plural includes the other, as the context
requires or permits.  The word include (and any variation) means including
without limitation.  The word day means a calendar day.  All references to
Sections are to sections of this Agreement unless indicated otherwise.

                    8.8.          Waivers.  No waiver by any party of any
default, misrepresentation or breach of warranty or covenant hereunder will be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.  No waiver will be effective
unless set forth in writing and signed by the party against whom such waiver is
asserted.

                    8.9.          Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.

                    8.10.         Remedies Cumulative.  Subject to Section 8.1,
all remedies of Seller or Buyer under this Agreement or any other Transaction
Agreement are cumulative with each other and with any other remedies available
at law, in equity or by contract.  Any decision to pursue one remedy shall not
prevent a party from pursuing any other remedy at the same or any subsequent
time.

13

--------------------------------------------------------------------------------




                    8.11.         Expenses.  Each party will bear all costs and
expenses (including, without limitation, all legal, accounting and tax related
fees and expenses) incurred by it in connection with this Agreement or the
transactions contemplated hereby.

                    8.12.         Construction.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. 

                    8.13.         Incorporation of Exhibits.  The Exhibits
identified in this Agreement are incorporated herein by reference and made a
part hereof.

                    IN WITNESS WHEREOF, the parties have duly executed this
Agreement as of the date first above written.

 

SELLER:

 

 

 

 

RENTECH, INC.

 

 

 

 

By: 

/s/ CLAUDE C. CORKADEL III

 

 

--------------------------------------------------------------------------------

 

Name:

Claude C. Corkadel III

 

Title:

Vice President

 

 

 

 

BUYER:

 

 

 

 

REN HOLDING CORPORATION

 

 

 

 

By: 

/s/ GARY A. ROBERTS

 

 

--------------------------------------------------------------------------------

 

Name:

Gary A. Roberts

 

Title:

President

14

--------------------------------------------------------------------------------




EXHIBIT A

MUTUAL GENERAL RELEASE

                    In accordance with Section 2.5 of that certain Stock
Purchase Agreement dated August 1, 2005 (the “Purchase Agreement”) by and
between Rentech, Inc., a Colorado corporation (“Seller”) and REN Holding
Corporation, an Oklahoma corporation (“Buyer”), and in consideration of the
mutual promises set forth herein and therein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned Nancy L. Roberts/Gary A. Roberts/Marion K. Roberts, a shareholder of
Buyer, on the one hand, and Seller, on the other hand, each on behalf of itself
and its respective Representatives, hereby irrevocably and fully release and
forever discharge the other and its Representatives from any Claims, as those
terms are defined below.

                    “Claims” means any and all of the following:

                    (a)          rights, claims (including claims of any
predecessor in interest), demands and complaints;

                    (b)          debts, costs, liabilities, accounts,
reckonings, compensation, charges, demands, agreements, contracts, covenants and
representations;

                    (c)          warranties, promises, undertakings, breaches of
contract, breaches of duty, torts, controversies, losses, injuries, obligations,
liens and expenses (including but not limited to attorneys’ fees and costs); and

                    (d)          suits, judgments, damages, actions and causes
of action of every kind and nature whatsoever;

whether known or unknown, foreseen or unforeseen, fixed or contingent, matured
or unmatured, suspected or unsuspected, liquidated or unliquidated, which a
party hereto and its Representatives, or any of them, may now or hereafter have,
or could have, individually or collectively, against the other party hereto and
its Representatives, or any of them, based upon, arising out of, relating to or
in connection with, any and all events, relationships, prior dealings, acts or
omissions, agreements or any other thing which may have heretofore occurred or
failed to have occurred from the beginning of time through the date hereof;
provided, however, that Claims shall specifically exclude any of the foregoing
related to either party’s obligations under the Purchase Agreement or under any
other agreements or documents executed in conjunction with the transactions
contemplated by the Purchase Agreement.

                    “Representatives” of a party hereunder means, as applicable,
the spouse, officers, directors, partners, stockholders, members, managers,
employees, agents, representatives, attorneys, accountants, insurers, adjusters,
trustees, affiliates, predecessors, successors, subsidiaries, parent
corporations, heirs, executors, beneficiaries, administrators, assigns, and any
and all persons or entities claiming any rights whatsoever from or through such
party.

--------------------------------------------------------------------------------




                    It is the intention of the parties that this instrument
shall be effective as a full and final release of all Claims.  The parties
hereby acknowledge that they may hereafter discover facts in addition to or
different from those which they now know or believe to be true with respect to
the Claims released and the subject matter of this Mutual General Release, but
that they intend hereby fully, finally and forever to settle and release all
Claims, known or unknown, suspected or unsuspected, foreseen or unforeseen,
patent or latent, which now exist, may exist or heretofore existed between a
party and its Representatives, or any of them, on the one hand, and the other
party and its Representatives, or any of them, on the other hand.  In
furtherance of such intention, the release given herein shall be and remain in
effect as a full and complete release, freely and voluntarily given,
notwithstanding the discovery or existence of any additional or different
facts.  Each party to this Mutual General Release has had the opportunity to
consult with attorneys and other advisors of his or its choosing, and to conduct
whatever investigation or inquiry he or it deems appropriate.  Each party to
this Mutual General Release acknowledges that no representation, promise or
inducement not contained in this Mutual General Release or in the documents
referred to in it was made to him or it.  Each party to this Mutual General
Release further agrees that it has not and will forever refrain and forebear
from commencing and instituting and prosecuting any lawsuit, action or other
proceeding against the other and its Representatives based on, arising out of,
relating to or in connection with any Claims released hereunder.  If any court
of law, federal, state or other administrative agency, or any other forum,
assumes jurisdiction of any charge, claim, suit or action based on any Claim
released hereby on behalf of a party to this Mutual General Release, or any of
his or its Representatives, against the other or its Representatives, such party
will direct that agency, court or forum to withdraw or dismiss the matter with
prejudice.

                    By executing this Mutual General Release, the parties
hereto, for themselves and their respective successors, represent and warrant
that (a) they have the right and authority to enter into and to accept the terms
and covenants of this Mutual General Release, and that no third party has or
claims an interest in any of the Claims released hereby, and (b) they have not
sold, assigned, transferred, conveyed, encumbered or otherwise disposed of any
Claim or any recovery, settlement or portion thereof to which they may be
entitled.  This Mutual General Release shall be a complete defense to any
Claim.  This Mutual General Release shall not be deemed or construed as an
admission of any fact, liability or responsibility by the parties hereto or any
of their Representatives at any time for any purpose.

                    This Mutual General Release shall be governed by and
construed in accordance with the laws of the state of Colorado.

Date:  August 1, 2005.

/s/ NANCY L. ROBERTS

 

 

 

--------------------------------------------------------------------------------

 

 

 

/s/ GARY A. ROBERTS

 

RENTECH, INC.

--------------------------------------------------------------------------------

 

 

 

/s/ MARION K. ROBERTS

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

By:

/s/ CLAUDE C. CORKADEL III

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Claude C. Corkadel III

 

 

Title:

Vice President - Strategic Programs

2

--------------------------------------------------------------------------------




EXHIBIT B

SUPPORT AGREEMENT

                    THIS SUPPORT AGREEMENT (this “Agreement”) is made as of
August 1, 2005, by Gary Roberts, a resident of the State of Oklahoma
(“Shareholder”), for the benefit of Rentech, Inc., a Colorado corporation
(“Seller”).

Recitals

                    A.          Seller and REN Holding Corporation, an Oklahoma
corporation (“Buyer”), are party to a Stock Purchase Agreement dated of even
date herewith (the “Purchase Agreement”), pursuant to which Seller is selling to
Buyer certain shares of the common stock of REN Testing Corporation, d/b/a REN
Corporation, a Colorado corporation (the “Company”).  As consideration for those
shares, Buyer has agreed to make certain payments to Seller based on the
revenues of the Company (“Earn-Out Payments”) as more fully set forth in the
Purchase Agreement.

                    B.          Shareholder is a shareholder of Buyer and is an
officer and employee of the Company.

                    C.          In order to induce Seller to accept Buyer’s
obligation to make the Earn-Out Payments as consideration for the sale of the
Company common stock pursuant to the Purchase Agreement, Shareholder has agreed
to support the Company and protect its intellectual property and other rights as
provided in this Agreement.

Agreement

                    Accordingly, in consideration of the premises, in order to
fulfill the obligations of Buyer under the Purchase Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Shareholder agrees with and for the benefit of Seller as follows:

     1.            Definitions.  As used in this Agreement, the following terms
have the indicated meanings:

                    (a)          “Affiliate” shall mean, with respect to a
specified Person, any other Person that controls, is controlled by, or is under
common control with the specified Person.

                    (b)          “Business” shall mean the business of
designing, manufacturing or maintaining industrial systems for quality assurance
hydraulic test equipment relating to the fluid power industry.

                    (c)          “Company Information” shall mean all
information and any other subject matter relating in any manner to the Company
that is not in the public domain, including without limitation business
information, marketing information, and protein and antibody technology.

--------------------------------------------------------------------------------




                    (d)          “Competing Business” shall mean any business in
competition with any aspects of the current or anticipated Business of the
Company and any research and dev elopement activities relating to such
Business. 

                    (e)          “Copyright Materials” shall mean all original
works of authorship fixed in any tangible medium of expression, whether in
existence as of the date hereof or hereafter developed, from which the work can
be perceived, reproduced, or otherwise communicated, either directly or with the
aid of a machine or device, and which relates or is otherwise applicable to
Technology, as well as any other subject matter for which copyright protection
or its equivalent exists that relates or is otherwise applicable to Technology. 
“Works of authorship” include, without limitation, the following categories:
literary works; musical works, including any accompanying words; dramatic works,
including accompanying music; pantomimes and choreographic works; pictorial,
graphic, and sculptural works; motion pictures and other audiovisual works;
sound recordings; architectural works; computer software/programs in source
and/or object code; and mask works.

                    (f)          “Technology” shall mean all information,
including without limitation, concepts; reductions to practice; inventions;
formulations/compositions, antibodies, proteins, phospho relation sites, arrays
and biochips; manufacturing/processing techniques; designs; production,
application, and use specifications; technical information; business, financial,
marketing, and sales information, including without limitation customer lists,
price structures, supply sources, and business contacts; improvements;
modifications; developments. Technology shall include, but is not limited to,
know-how; trade secrets; proprietary information; confidential information;
information contained within a patent application; information contained within
a patent; and any other type of intellectual property right.

                    (g)          “Person” shall mean any individual,
corporation, trust, partnership, limited liability company, unincorporated
organization, association or other entity.

                    (h)          “Patent Rights” shall mean all issued patents
and pending patent applications owned and/or controlled by the Company. 

     2.            Support of Company.  During the term of this Agreement,
Shareholder shall use his best efforts to cause the Company to achieve revenues
sufficient to make the Earn-Out Payments.  Nothing in this Agreement is intended
to obligate Shareholder to continue as an employee of the Company for any
specified period of time and Shareholder shall be free to terminate his
employment with the Company and pursue other employment or business activities,
as long as said employment or activities do not violate Section 4.

     3.            Term.  This Agreement shall remain in effect until the first
to occur of (a) the date that Buyer has made the full $1,175,000 in Earn-Out
Payments (reduced, if applicable, as provided in Section 2.2 of the Purchase
Agreement, plus any interest accrued thereon as provided in the Purchase
Agreement) to Seller, (b) the filing by the Company of a petition under Chapter
7 of the U.S. Bankruptcy Code or the conversion of any proceeding filed under
any other Chapter to a Chapter 7 proceeding, (c) the permanent disability of
Shareholder (defined as any physical or mental condition that prevents
Shareholder from working for a period of 180 consecutive days) or (d) the
dissolution and complete liquidation of the Company (other than as a result of a
merger with another entity).

-4-

--------------------------------------------------------------------------------




     4.            Protective Covenants.

                    (a)          Use/Disclosure Restrictions.

                                    (i)          Shareholder shall: (A) use
Company Information for the sole benefit of the Company; (B) maintain as
confidential all Company Information and not disclose Company Information to any
third party except as necessary in the ordinary course of business to customers
and others with whom the Company has business dealings, and to other Persons who
have signed a confidentiality agreement in the form adopted by the Company; and
(C) return all materials containing Company Information or, in the case of
Company Information stored in electronic format, destroy or disable all copies
of Company Information, upon any termination of his employment with the Company.

                                    (ii)         The obligations of Shareholder
under clause (i) of this subsection (a) with respect to Company Information
shall not extend to any portion of Company Information that is within the public
domain as of the date of this Agreement or that enters the public domain after
the date of this Agreement by no act or omission by Shareholder that would be a
breach of this Agreement or any obligation to the Company.  In addition,
Shareholder shall not be in violation of clause (i) of this subsection (a) as a
result of any disclosure of Company Information if and to the extent that such
disclosure is required by law.

                                    (iii)        The obligations of Shareholder
under clause (i) of this subsection (a) further shall not limit the right of
Shareholder to use information rightfully received from a third party, to the
extent rightfully permitted by such third party.

                                    (iv)        No portion of Company
Information shall be deemed to be within the exception of clause (ii) or (iii)
of this subsection (a) solely on the basis that more general information of a
corresponding nature is within such exception, or on the basis that elements of
such portion of Company Information are independently within such exception, or
on the basis that individual elements of any combination of such portion of
Company Information are independently within such exception in a form that is
not substantially similar to the desired combination.

                                    (v)          The obligations of Shareholder
under clause (i) of this subsection (a) with regard to any specific portion of
Company Information shall be effective until an exception identified in clause
(ii) or (iii) of this subsection (a) applies to such portion of Company
Information in question.

-5-

--------------------------------------------------------------------------------




                    (b)          Disclosure of Technology.  Shareholder shall
disclose to the Company all Technology relating to the Business of the Company
conceived, made, generated, reduced to practice, or otherwise developed by
Shareholder, alone or jointly with others.  Shareholder shall provide the
Company with copies of all written materials prepared by Shareholder relating to
the Business of the Company, including, without limitation, all notebooks
maintained relating to inventions or patents, business contacts and
engineering.  All disclosures required by this subsection (b) shall be made
within a reasonable time after the conception, making, generation, reduction to
practice, or development of the subject Technology.

                    (c)          Assignment.  Shareholder assigns to the Company
all of Shareholder’s right, title and interest in and relating to the subject
matter required to be disclosed under subsection (b) above, including without
limitation all of Shareholder’s ownership of intellectual property within such
matter.  Shareholder acknowledges that the assignment under this subsection (c)
occurs automatically and immediately upon the conception, making, generation,
reduction to practice, or development of the relevant subject matter, and
therefore that no further action is required for the Company to acquire title to
such subject matter.  However, Shareholder remains obligated to take all actions
pursuant to subsection (d) below.  In addition, any Copyright Materials that
relate to or incorporate the subject matter required to be disclosed under
subsection (b) shall be considered to be works made for hire.  Shareholder
acknowledges that this assignment includes an assignment of any claim, action,
and/or cause of action of any character, nature, or kind, known or unknown,
suspected or unsuspected, relating to assigned subject matter, including without
limitation any claim, action, or cause of action that Shareholder may have
against any entity or individual relating to such assigned subject matter. 

                    (d)          Documentation/Assistance. Shareholder shall
assist the Company in the preparation of, execute, and deliver to the Company
any and all documents and shall take any and all actions deemed reasonably
necessary by the Company for the Company to evidence, obtain, maintain, and
enforce the Company’s entire right, title and interest in and relating to
assigned subject matter, either prior to or subsequent to the date of this
Agreement.  All actions undertaken by Shareholder under this subsection (d) at
the request of the Company shall be at the sole expense of the Company.

                    (e)          Challenges.  Shareholder shall not challenge or
otherwise contest the validity and/or enforceability of any Patent Rights
obtained by the Company on subject matter required to be assigned by Shareholder
to the Company.

                    (f)          Non-Competition.  The Company and Shareholder
recognize and acknowledge that the Technology related to the Business has the
potential for world wide application and the Company intends to market the
Technology related to the Business and associated processing world wide. 
Shareholder acknowledges and agrees that (x) through Shareholder’s continuing
involvement with the Company, Shareholder will both learn and contribute
valuable trade secrets and other proprietary information relating to the
Business and the Company, and (y) the Company would be irreparably damaged and
lose, in whole or in part, the benefit of Shareholder’s services if Shareholder
were to provide services to or otherwise be interested in any person or entity
in violation of the restrictions contained in this subsection (f).  Accordingly,
Shareholder agrees that Shareholder shall not, directly or indirectly, anywhere
in the world:

-6-

--------------------------------------------------------------------------------




                                    (i)          engage or participate in, as a
consultant, owner, partner, stockholder, officer, director, member, advisor,
agent or (without limitation by the specific enumeration of the foregoing)
otherwise, or permit Shareholder’s name to be used by or render services of any
type for, any Competing Business or any Person developing a Competing Business;
provided, however, that (x) nothing in this Agreement shall prevent Shareholder
from acquiring or owning, as a passive investment, up to five percent (5%) of
the outstanding voting securities of an entity engaged in a Competing Business,
which securities are publicly traded in any recognized national securities
market;

                                    (ii)         take any action to divert from
the Company any opportunity which would be within the scope of the Business; or

                                    (iii)        solicit, attempt to solicit or
otherwise induce any Person that is a past, current or potential customer of the
Company to (A) cease utilizing or purchasing the products and services of the
Company, (B)  reduce the amount of the Company’s products or  services used or
purchased by such Person, or (C) utilize or purchase the products or services of
a Person other than the Company that engages in the Business.

                    (g)          Nonsolicitation.  Shareholder will not solicit
or attempt to solicit for employment any Person while such Person is an employee
or officer of the Company or of any affiliate of the Company, and Shareholder
will not solicit for employment or employ (other than on behalf of the Company)
any such Person within six months after such Person ceases to be an employee or
officer of the Company or any affiliate of the Company. 

                    (h)          Injunctive Relief.  Shareholder agrees that any
violation of subsections (a), (b), (c), (f) or (g) of this Section 4 would be
highly injurious to the Company and Seller and would cause irreparable harm to
the Company and Seller.  By reason of the foregoing, Shareholder agrees that if
Shareholder violates or fails to perform any provision of subsections (a), (b),
(c), (f) or (g) of this Section 4, the Company or Seller shall be entitled, in
addition to any other rights and remedies that it may have, to apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief (without the requirement of proving actual damages or posting of a
bond or other security) in order to enforce, or prevent any continuing violation
of, the provisions of such subsections.  Shareholder also acknowledges that the
territorial, time and scope limitations set forth in this Section 4 are
reasonable and are properly required for the protection of the Company. 
However, in the event that any such territorial, time or scope limitation is
deemed to be unreasonable by a court of competent jurisdiction, such limitation
shall automatically be deemed to be reduced to such a territory, period or scope
as the court shall deem reasonable under the circumstances and shall be enforced
as so reduced.

                    (i)          Survival.  The covenants contained in this
Section 4 (and, to the extent necessary to give effect to this Section 4, the
provisions of Sections 5 through 10) shall survive the termination of this
Agreement for a period of three years, whether or not the Company or any
successor continues to conduct the Business during that period; provided that
all such covenants shall terminate when Buyer has made the full $1,175,000 in
Earn-Out Payments (reduced, if applicable, pursuant to Section 2.2 of the
Purchase Agreement, plus any interest accrued thereon as provided in the
Purchase Agreement).

-7-

--------------------------------------------------------------------------------




     5.            Successors and Assigns.  This Agreement shall bind
Shareholder and his successors and assigns and shall benefit and be enforceable
by Seller and its successors and assigns.

     6.            Severability.  Subject to Section 4(h), whenever possible
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

     7.            Complete Agreement.  This Agreement embodies the complete
Agreement and understanding between the parties and supersedes and preempts any
prior understandings, agreements or representations by or between the parties,
written or oral, which relate to the subject matter hereof.

     8.            CHOICE OF LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF COLORADO.

     9.            Amendments and Waivers.  This Agreement may be amended only
pursuant to a duly authorized written agreement signed by both of the parties
hereto.  No waiver of rights hereunder shall be effective unless such waiver is
set forth in writing and signed by the party whose rights are being waived. 
Without limiting the generality of the foregoing, even though the obligations of
Shareholder hereunder are intended to benefit the Company, the Company may not
amend this Agreement or waive any right of Seller or obligation of Shareholder
hereunder.

     10.          Arbitration.  Except as provided in Section 4(h), any dispute
arising under this Agreement shall be submitted to binding arbitration in
Denver, Colorado.  The arbitration shall be conducted before the Judicial
Arbiter Group.  If the Judicial Arbiter Group is unavailable to conduct the
arbitration, then it shall be before the American Arbitration Association or
another arbitral body selected by the parties.  Judgment on an award of the
arbitrator may be entered by any court of competent jurisdiction.  The
arbitrator shall have the authority to grant equitable relief.  The prevailing
party in any arbitration shall be entitled to recover, in addition to any other
relief awarded by the arbitrator, its reasonable costs and expenses, including
attorneys’ fees, of preparing for and participating in the arbitration.  If each
party prevails on specific issues in the arbitration, the arbitrator may
allocate the costs incurred by all parties on a basis he or she deems
appropriate

-8-

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, Shareholder has executed this Support
Agreement as of the day and year first above written.

 

/s/ GARY ROBERTS

 

--------------------------------------------------------------------------------

 

Gary Roberts


--------------------------------------------------------------------------------




EXHIBIT C

JUNE 30, 2005 BALANCE SHEET AND CUSTOMER ACCOUNTS

--------------------------------------------------------------------------------